DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Response to Amendment

The Amendment filed 06/27/2022 responsive to the Office action filed 12/27/2021 has been entered. Claim 1 has been amended. Claims 4-7 were previously withdrawn. Claims 1-8 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 4-5 filed 06/27/2022, with respect to the rejection of claim 1 under 103 rejections have been fully considered but are not persuasive.
Applicant argues that “the proposed combination would change template fabrication in Tocchio from a molding process to a direct printing process. "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." MPEP Q 2143.01, citing In re Ratti, 270 F.2d 810, 813 (CCPA 1959). Tocchio describes the molding process as allowing "the generation of sacrificial templates with predefined, multiscale, and reproducible patterns" with the resolution of the features only limited by the size of the features of the mold. Tocchio at Section 3.1. The proposed combination of Tocchio and Glick would remove the entire molding step in the Tocchio process, thereby changing the principal of operation and eliminating the benefits of the process as noted by Tocchio.” (page 5)
These arguments are found to be unpersuasive because:
Tocchio’s teaching is fabrication of vascularizable scaffolds with embedded vascular fluidic networks (Abstract), and in order to fabricate of vascularizable scaffolds with embedded vascular fluidic networks, the microfluidic pattern is molded (Fig. 1a). Rodriguez teaches a 3D printing of microvascular networks using wax-based materials served as excellent fugitive inks and removing it from the polymer matrix to leave an interconnected network of microchannels therein (Pa [0049]). Thus, the combination of Tocchio with Rodriguez does not change the principle of operation of Tocchio - allowing "the generation of sacrificial templates with predefined, multiscale, and reproducible patterns"- nor eliminating the benefits of the process, rather the combination would improve Tocchio’s method. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Due to the amendment, a new ground(s) of rejection is made in view of Tocchio et al. (“Versatile fabrication of vascularizable scaffolds for large tissue engineering in bioreactor”, Biomaterials 45 (2015) 124-131_of record) in view of Rodriguez et al. (US 2018/0272599), Andrews (US 2019/0077047_of record) and Ma et al. (“Collagen/chitosan porous scaffolds with improved biostability for skin tissue engineering”, Biomaterials 24 (2003) 4833–4841 _of record).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tocchio et al. (“Versatile fabrication of vascularizable scaffolds for large tissue engineering in bioreactor”, Biomaterials 45 (2015) 124-131_of record) in view of Rodriguez et al. (US 2018/0272599), Andrews (US 2019/0077047_of record) and Ma et al. (“Collagen/chitosan porous scaffolds with improved biostability for skin tissue engineering”, Biomaterials 24 (2003) 4833–4841 _of record).

With respect to claim 1, Tocchio teaches a method of fabricating a scaffold having a vascular network (“fabrication of vascularizable scaffolds”, Title) comprising:
forming a template having the shape of a vascular network (2.1. Sacrificial templates fabrication, pg 125 and Fig. 1(a)), wherein the template has a circular cross-sectional profile and has a shape of a vascular network (“Cross-sectional images of porous pHEMA scaffolds with embedded microfluidic channels showed the ability to generate microfluidic matrixes in which the fluidic pathways are communicating (Fig. 2i, k)”, 3.3. Fabrication of microfluidic porous scaffold, pg 128; in Figs. 2i and 2k, the microfluidic channel has a circular cross-sectional profile. Thus, one would appreciate that the cross-sectional profile of the formed template would have a circular cross-sectional profile. Alternatively, one would have found it obvious to form the template having a circular cross-sectional profile for the purpose of forming an embedded microfluidic channel in the porous scaffold having a circular cross-sectional profile.),
suspending the template in a reservoir (“The PVA sacrificial structure was placed in mold and fixed between the two silicone spacers. In this way, the sacrificial structure is suspended in the middle of the rectangular chamber created by the void parts of the silicone spacers”, 2.2. Mold fabrication, pg 125);
casting a hydrogel solution into the reservoir (“the liquid gel precursors were injected into the mold around the sacrificial template”, 2.3. Fabrication of microfluidic hydrogels, pg 125);
creating a porous scaffold; wherein the template is embedded within the porous scaffold (“the liquid gel precursors were injected into the mold around the sacrificial template and solidified, making sure that the sacrificial structure remains completely immersed except for its ends”, 2.3. Fabrication of microfluidic hydrogels, pg 125; “Foaming and salt leaching methods were used to prepare porous hydrogels”, 2.5. Fabrication of microfluidic porous hydrogels, pg 126); and 
removing the template to create a scaffold having an embedded vascular network (“After gelation of the precursor, the sacrificial structure was removed”, 2.3. Fabrication of microfluidic hydrogels, pg 126 and Fig. 1(b)).

Tocchio differs from the claim in that Tocchio does not specifically teaches (a) forming a template by extruding a thermally reversible material in a semi-solid state using a three-dimensional printer comprising an extruder incorporating a compressible mixer, and (b) lyophilizing the hydrogel solution to create a porous scaffold.
As to (a), in the same field of endeavor, additively manufacturing bio-based conductive shape memory polymer macrostructure parts, Rodriguez teaches that wax-based materials served as excellent fugitive inks for direct writing of 3D microvascular networks, and these inks must flow through a fine deposition nozzle under high shear, yet be self-supporting under ambient conditions, and the ink scaffold must liquefy at modest temperatures to facilitate its removal from the polymer matrix, leaving behind an interconnected network of microchannels (Pa [0049]). One would appreciate that the wax-based material is a thermally reversible material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tocchio with the teachings of Rodriguez such that the one would substitute the wax-based materials for the PVA in Tocchio’s method, perform direct writing of 3D template using through a fine deposition nozzle, and facilitate its removal from the scaffold by liquefying at modest temperatures, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Rodriguez teaches a fine deposition nozzle but is silent to the fine deposition nozzle incorporating a compressible mixer.
In the same field of endeavor, additive manufacturing, Andrew teaches a filament mixer 200 comprising nozzle 80 which contains extrudate channel 84 through which the fluid extrudate mixture is dispensed from filament mixer 200, and the heating elements 250 a and 250 b so that the temperature of mixing chamber 82 should be at or above the inciting point of input filaments 10 (Pa [0064]). Andrew further teaches that mixer motor 110 rotates mixing mechanism 210 at a desired rotational speed and direction (Pa [0073]) and the filament mixer comprises mixing mechanism spring 203 (Pa [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Rodriguez with the teachings of Andrew such that the one would substitute Andrew’s filament mixer for Rodriguez’s fine deposition nozzle in the 3D printer in order to heat the wax to a temperature at or above the inciting point thereof and extrude/print the wax. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). One would appreciate that since Andrew’s filament mixer comprises mixing mechanism spring 203, it is compressible.
As to (b), in the same field of endeavor, porous scaffolds for skin tissue engineering, Ma teaches that collagen/chitosan porous scaffolds have good cytocompatibility (“pg 4834, co 2, li 5-15), and to prepare the collagen/chitosan scaffold the collagen/chitosan blend was injected into a mould, frozen in 70% ethanol bath at -20 ˚C for 1 h and then lyophilized for 24 h to obtain a porous collagen/chitosan scaffold (“2.2. Preparation of collagen/chitosan scaffold” in pg 4835).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Ma such that the one would substitute the collagen/chitosan blend for Tocchio’s liquid gel precursors and inject the collagen/chitosan blend into the mold which contains the template, freeze, and lyophilize in order to obtain a porous collagen/chitosan scaffold having good cytocompatibility.

With respect to claim 2, Ma as applied in the combination regarding claim 1 above further teaches crosslinking the scaffold (“To improve the biostability, the collagen/chitosan scaffolds were treated with GA. All scaffolds were rehydrated in 0.05 m HAc solutions for 15 min firstly, and then were cross-linked in the GA solutions”, 2.3. Cross-linking treatment in pg 4835).

With respect to claim 3, Rodriguez as applied in the combination regarding claim 1 further teaches that removing the template comprises: melting the thermally reversible material; and removing the thermally reversible material under vacuum pressure (“the ink scaffold must liquefy at modest temperatures to facilitate its removal from the polymer matrix, leaving behind an interconnected network of microchannels”, Pa [0049] and “the ink scaffold liquefies and can be removed under light vacuum to yield an interconnected 3D network of hydrophilic micro-channels.”, Pa [0052].

With respect to claim 8, Tocchio as applied top claim 1 above further teaches that the template forms a barrier between the porous scaffold (“the orthogonal profile of channel walls was also preserved”, 3.2. Fabrication of microfluidic gels in pg 128).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742